MEMORANDUM DECISION
                                                                                    FILED
      Pursuant to Ind. Appellate Rule 65(D),                                    Jun 26 2018, 8:54 am
      this Memorandum Decision shall not be                                         CLERK
      regarded as precedent or cited before any                                 Indiana Supreme Court
                                                                                   Court of Appeals
      court except for the purpose of establishing                                   and Tax Court


      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Christopher Rondeau                                      Curtis T. Hill, Jr.
      Pendleton, Indiana                                       Attorney General of Indiana
                                                               Abigail R. Recker
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Christopher Rondeau,                                     June 26, 2018
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               48A02-1709-MI-2348
              v.                                               Appeal from the
                                                               Madison Circuit Court
      Dushan Zatecky,                                          The Honorable
      Appellee-Respondent.                                     Mark Dudley, Judge
                                                               Trial Court Cause No.
                                                               48C06-1707-MI-615



      Kirsch, Judge.


[1]   Christopher Rondeau (“Rondeau”) was tried, convicted of murder, and

      sentenced by the Marion Superior Court. Following the denials of his direct


      Court of Appeals of Indiana | Memorandum Decision 48A02-1709-MI-2348 | June 26, 2018              Page 1 of 8
      appeal and his petition for post-conviction relief, Rondeau filed Petition for a

      Writ of Habeas Corpus (“Writ”) in the Madison Circuit Court, contending that

      he was being wrongfully detained in the Pendleton Correctional Facility.

      Respondent Dushan Zatecky (“Zatecky”), the Superintendent of the Pendleton

      Correctional Facility, filed a motion asserting that Rondeau’s Writ should be

      considered a petition for post-conviction relief and requesting that it be

      transferred to the sentencing court. The Madison Circuit Court granted

      Zatecky’s request, and Rondeau’s Writ was transferred to Marion Superior

      Court. Rondeau now appeals and raises three issues that we consolidate and

      restate as: whether the Madison Circuit Court erred when it transferred

      Rondeau’s Writ to the county where he was convicted and sentenced, pursuant

      to Indiana Post-Conviction Rule 1(1)(c).


[2]   We affirm.


                                 Facts and Procedural History
[3]   Rondeau was convicted of murder and sentenced in June 2010 to fifty-five years

      in the Indiana Department of Correction. Rondeau filed a direct appeal, and

      this court affirmed his conviction by memorandum decision. Rondeau v. State,

      No. 49A02-1006-CR-694, 2011 WL 977075 (Ind. Ct. App. Mar. 21, 2011),

      trans. denied. The Rondeau decision reveals that, in April 2009, Rondeau, then

      thirty-nine years old, lived with his grandmother (“Grandmother”), age

      seventy-seven, and her brother-in-law, Adolf Stegbauer (“Adolf”), age sixty-

      nine. On April 9, a sword fight erupted between Rondeau and Adolf.

      Grandmother intervened and was stabbed, and “Adolf was stabbed at least ten
      Court of Appeals of Indiana | Memorandum Decision 48A02-1709-MI-2348 | June 26, 2018   Page 2 of 8
      times, suffering injuries to his hand, arm, abdomen, head, heel, foot, and

      shoulder.” Id. at *1. Rondeau called 911, and all three were transported to the

      hospital. Grandmother suffered a massive hemorrhage and died shortly after

      arriving at the hospital. Rondeau spoke to police at the hospital, describing the

      sword fight involving him, Grandmother, and Adolf. Adolf died four days

      later, and “The cause of death was sharp force injury to the abdomen that

      caused bacteria in his stomach to be released into his peritoneal and abdominal

      cavities and led to septic shock.” Id. at *2. The State charged Rondeau with

      Adolf’s murder and Class C felony reckless homicide relating to Grandmother’s

      death. The jury found Rondeau guilty of Adolf’s murder and not guilty of

      reckless homicide in the death of Grandmother, and the sentencing court

      imposed a sentence of fifty-five years. Id.


[4]   Rondeau’s direct appeal alleged errors with regard to trial court discovery

      rulings, the admission of evidence at trial, and the sufficiency of evidence to

      support his murder conviction. In finding that the evidence was sufficient and

      that there was no error in the jury rejecting his self-defense claim, the Rondeau

      court referred to specific physical evidence about Adolf, including that he was

      sixty-nine years old, he weighed 169 pounds, comparing it to Rondeau who

      weighed 250, and Adolf had a BAC of .252 due to the fact that he had been

      drinking all day. The court also stated that the evidence showed that Adolf

      suffered “at least ten” stab wounds. Id. at *9. The Rondeau court affirmed his

      conviction. Rondeau filed a petition for post-conviction relief, and, following a

      hearing, the post-conviction court denied his petition. Thereafter, this court


      Court of Appeals of Indiana | Memorandum Decision 48A02-1709-MI-2348 | June 26, 2018   Page 3 of 8
      affirmed the post-conviction court’s denial of his petition. Rondeau v. State, 48
N.E.3d 907 (Ind. Ct. App. 2016), trans. denied.1


[5]   On July 20, 2017, Rondeau filed a Petition for Writ of Habeas Corpus (“Writ”)

      in the Madison Circuit Court. In his Writ, Rondeau claimed that “the

      pretended cause” of his restraint is murder and that the restraint “is illegal”

      because the Marion Superior Court did not have subject matter jurisdiction of

      his case because, he claims, Adolf “died in 2008 in Germany.”2 Appellant’s App.

      Vol. II at 7. He asserts:


               Indiana courts do not have subject matter jurisdiction over
               German citizens that died in Germany in 2008, and therefore,
               there is no statutory or common law authority for the court to
               hear the case concerning [the murder charge]. There was no
               crime committed in Indiana in 2009, like the [State] alleges, as
               the Petitioner cannot kill someone in 2009, that was already
               dead, according to his own government since 2008.


               ....


               The [State] has not shown proof that “Adolf Stegbauer” was
               alive after 2008, or that he was in the United States at the time of


      1
        After the Indiana Supreme Court denied transfer, Rondeau filed a petition for a writ of habeas corpus in the
      United States District Court for the Southern District of Indiana, raising nine issues, including ineffective
      assistance of trial and appellate counsel, insufficient evidence, denial of his right to a speedy trial, jury
      instruction error, and violation of his rights when a computer was seized during a search. Rondeau v. Zatecky,
      No. 1:16-cv-762-WTL-DKL, 2016 WL 4088720 (S.D. Ind. Aug. 2, 2016). The District Court denied his
      petition for writ of habeas corpus, finding that “[e]ach of Rondeau’s habeas claims . . . is barred from
      consideration here because of Rondeau’s unexcused procedural default consisting of his failure to fully and
      fairly present them [to] the Indiana Supreme Court.” Id. at *3.
      2
       Rondeau does not include any documentary evidence in support of his assertion that his great-uncle Adolf
      Stegbauer died in Germany in 2008, nor does he indicate when or how he learned of the alleged death.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1709-MI-2348 | June 26, 2018               Page 4 of 8
              the alleged murder in 2009, or that a person named “Adolf
              Stegbauer” ever even existed at the time of the alleged crime.
              The [State] has never met it’s burden of proof giving Indiana
              courts subject matter jurisdiction to hear a case concerning
              anyone named “Adolf Stegbauer.”


      Id. at 8. Rondeau contends in his Writ that the conviction was “void” from its

      inception, “a complete nullity and without legal effect,” and that, therefore, he

      is entitled to immediate release. Id. at 11.


[6]   On August 18, 2018, Zatecky filed a motion to transfer Rondeau’s Writ to the

      Marion Superior Court, which was the court that convicted and sentenced him.

      Id. at 28-31. Zatecky’s motion maintained that the Madison Circuit Court did

      not have jurisdiction over Rondeau’s Writ because Rondeau was challenging

      the validity of his conviction, which pursuant to Indiana Post-Conviction Rule

      1(1)(c), must be transferred to the convicting court, here, Marion County

      Superior Court Criminal Division 1. On September 1, 2017, the Madison

      Circuit Court issued its order granting Zatecky’s motion to transfer, ordering

      that:


              this action be TRANSFERRED to the Marion County Superior
              Court Criminal Division 1, cause number 49G01-0904-MR-
              038670, because the petitioner is seeking to attack the validity of
              his conviction, which he cannot do in this court. Miller v.
              Lowrance, 629 N.E.2d 846 (Ind. 1994).


      Id. at 43. Rondeau now appeals.




      Court of Appeals of Indiana | Memorandum Decision 48A02-1709-MI-2348 | June 26, 2018   Page 5 of 8
                                     Discussion and Decision
[7]   Indiana Code section 34-25.5-1-1 provides that “[e]very person whose liberty is

      restrained, under any pretense whatever, may prosecute a writ of habeas corpus

      to inquire into the cause of the restraint, and shall be delivered from the

      restraint if the restraint is illegal.” The purpose of the writ of habeas corpus is

      to bring the person in custody before the court for inquiry into the cause of

      restraint. Manley v. Butts, 71 N.E.3d 1153, 1156 (Ind. Ct. App. 2017), trans.

      denied. We review the trial court’s habeas decision for an abuse of discretion.

      Hardley v. State, 893 N.E.2d 740, 742 (Ind. Ct. App. 2008).


[8]   A petitioner is entitled to habeas corpus relief “only if he is entitled to his

      immediate release from unlawful custody.” Martin v. State, 901 N.E.2d 645,

      647 (Ind. Ct. App. 2009). However, a petitioner “‘may not file a writ of habeas

      corpus to attack his conviction or sentence.’” Love v. State, 22 N.E.3d 663, 664

      (Ind. Ct. App. 2014) (quoting Partlow v. Superintendent, Miami Corr. Facility, 756
N.E.2d 978, 980 (Ind. Ct. App. 2001), superseded by statute on other grounds as

      stated in Paul v. State, 888 N.E.2d 818, 826 (Ind. Ct. App. 2008), trans. denied),

      trans. denied. Rather, he or she “must file a petition for post-conviction relief in

      the court of conviction (rather than a petition for a writ of habeas corpus in the

      court in the county of incarceration).” Hardley, 893 N.E.2d at 743 (citing Ind.

      Post-Conviction Rule 1).


[9]   Indiana Post-Conviction Rule 1 section 1(c) provides:




      Court of Appeals of Indiana | Memorandum Decision 48A02-1709-MI-2348 | June 26, 2018   Page 6 of 8
               [I]f a person applies for a writ of habeas corpus in the county
               where the person is incarcerated and challenges the validity of his
               conviction or sentence, that court shall transfer the cause to the
               court in which the conviction took place, and the latter court
               shall treat it as a petition for relief under this Rule.


       Rondeau claims on appeal that Post-Conviction Rule 1(1)(c) does not apply,

       and thus the Madison Circuit Court should not have transferred his Writ,

       because he “only challenged the trial court[’]s subject matter jurisdiction or

       authority to hear the case[,]” and he was not actually attacking “the validity of

       his conviction or sentence.” Appellant’s Br. at 14. We disagree.


[10]   The basis of Rondeau’s Writ is that Adolf died in 2008 in Germany, and

       consequently, the Marion Superior Court did not have subject matter

       jurisdiction over his case, in which he was charged with the murder of Adolf.

       See id. (asking, “How can one ‘murder’ a dead person?”). Rondeau contends

       that, because there was no subject matter jurisdiction, the ensuing murder

       conviction and judgment were void. Appellant’s App. Vol. II at 7.


[11]   In Miller v. Lowrance, 629 N.E.2d 846 (Ind. 1994), Lowrance was convicted in

       1989 in the Vanderburgh Circuit Court of two counts of attempted murder. In

       1991, this court affirmed his convictions. In 1993, he filed a petition for writ of

       habeas corpus in the Madison Circuit Court, where he was incarcerated at the

       correctional facility, alleging that he was being held on a void judgment because

       the person who signed the abstract of judgment was never appointed a special

       judge, and thus lacked the authority to enter a judgment. Id. at 847. The

       Madison Circuit Court granted the petition. The superintendent of the
       Court of Appeals of Indiana | Memorandum Decision 48A02-1709-MI-2348 | June 26, 2018   Page 7 of 8
       correctional facility appealed, arguing that the Madison Circuit Court lacked

       jurisdiction to rule on the petition and that Post-Conviction Rule 1(1)(C)

       required that the Madison Circuit Court transfer the petition to the

       Vanderburgh Circuit Court. Id. Our Supreme Court found that Lowrance’s

       petition for writ of habeas corpus, which, like Rondeau, alleged that the

       judgment was void, “attacks the validity of his conviction and sentence” and

       “falls within the parameters of P-C R. 1(1)(C).” Id. Therefore, the Court

       reversed the Madison Circuit Court’s decision to grant the petition and

       instructed that the cause be transferred to Vanderburgh Circuit Court.


[12]   Likewise, here, Rondeau’s Writ challenged the validity of his conviction and

       sentence, and the Madison Circuit Court properly transferred it to the Marion

       Superior Court, where Rondeau was convicted and sentenced.3


[13]   Affirmed.


       Baker, J., and Bradford, J., concur.




       3
         While we do not reach the merits of Rondeau’s claim that the judgment was void – because Adolf
       purportedly was already deceased, and Rondeau could not have murdered him – we note that it does not
       appear from the record before us, nor does he allege, that he filed a motion to dismiss the murder charge on
       the basis that Adolf was not the person he stabbed in a sword fight on April 9, 2009. Accordingly, Rondeau
       may have waived any argument that Adolf was not the person he stabbed, which is the premise of his claim
       that the trial court did not have subject matter jurisdiction over his case.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1709-MI-2348 | June 26, 2018              Page 8 of 8